DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 07/21/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the communication distance” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a communication distance”.  Please make appropriate corrections.
Claim 1 recites the limitation "the first message" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a first message”.  Please make appropriate corrections.
Claim 1 recites the limitation “the first terminal” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending the limitation ot read “a first terminal”.  Please make appropriate corrections.
Claim 1 recites the limitation “the identifications of other surrounding terminals” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending the limitation to read “identifications of other surrounding terminals”.  Please make appropriate corrections.
Claim 1 recites the limitation “the second terminal” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a second terminal”.  Please make appropriate corrections.
 Claim 2 recites the limitation “the energy value” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “an energy value”.  Please make appropriate corrections.
Claim 7 recites the limitation “the communication distance” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a communication distance”.  Please make appropriate corrections.
Claim 7 recites the limitation “the first message” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a first message”.  Please make appropriate corrections.
Claim 7 recites the limitation “the second message” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a second message”.  Please make appropriate corrections.
Claim 7 recites the limitation “the identification of the first terminal” in line 12-13.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “an identification of the first terminal”.  Please make appropriate corrections.
Claim 7 recites the limitation “the identification of other surrounding terminals” in line 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “an identification of other surrounding terminals”.  Please make appropriate corrections.
Claim 8 recites the limitation “the preset identification code at the preset frequency point” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “a preset identification code at a preset frequency point”.  Please make appropriate corrections.
Claim 8 recites the limitation “detect the energy value” on lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Suggest amending limitation to read “detect an energy value”.  Please make appropriate corrections.

Allowable Subject Matter
Claims 1-2 and 7-8 are objected to but would be allowable if the independent and dependent claims were rewritten to overcome the 35 U.S.C. 112(b) second paragraph rejections.
Claims 2-6 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent and dependent claims were rewritten to overcome the 35 U.S.C. 112(b) second paragraph rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648